Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 17 August 2022. Claims 1-10 and 12 remain pending and presently under consideration in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as being vague and indefinite when it recites a “process of preparing an LC medium according to claim 1, comprising mixing one or more compounds of formula LB with one or more compounds selected from” (emphasis added); the scope of the protection sought is not clear since amended claim 1 contains “only one compound of formula LB” (emphasis added). Claim 10 fails to particularly point out and distinctly claim the process of preparing an LC medium according to claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,168,255. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image1.png
    93
    337
    media_image1.png
    Greyscale
 wherein 
    PNG
    media_image2.png
    77
    142
    media_image2.png
    Greyscale
is 
    PNG
    media_image3.png
    100
    220
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    77
    139
    media_image4.png
    Greyscale
is 
    PNG
    media_image5.png
    76
    121
    media_image5.png
    Greyscale
.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11,060,029. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by either 
    PNG
    media_image6.png
    87
    393
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    86
    394
    media_image7.png
    Greyscale
.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,774,061. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image8.png
    78
    407
    media_image8.png
    Greyscale
.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11,326,102. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image9.png
    84
    354
    media_image9.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed 17 August are silent with respect to the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 9 of the previous office action on the merits. 
The rejection of claims under 35 U.S.C. 103 over Manabe et al. (WO 2018/091489 A1), as set forth in paragraph 17 of the previous office action on the merits, is hereby withdrawn in view of applicants’ statement of common ownership.
Applicant's arguments filed 17 August responsive to the rejection of claims on the grounds of nonstatutory double patenting, said arguments to the effect that applicants “will take appropriate action once allowable subject matter is indicated herein”, have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722